Citation Nr: 1547833	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  12-07 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a back condition.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right forearm disability.

5.  Entitlement to service connection for a left forearm disability.

6.  Entitlement to service connection for a right knee disability.

7.  Entitlement to service connection for a left knee disability.

8.  Entitlement to service connection for chest pain.

9.  Entitlement to service connection for headaches due to Gulf War Syndrome.

10.  Entitlement to service connection for a sleep disorder due to Gulf War Syndrome.

11.  Entitlement to service connection for a stomach disorder due to Gulf War Syndrome.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to May 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 and August 2013 rating decisions for the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issues of entitlement to an increased rating for a back disorder and entitlement to service connection for headaches, a sleep disorder, and a stomach disorder due to Gulf War Syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's currently diagnosed left shoulder disability was incurred during his active duty.

2.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's currently diagnosed tinnitus was incurred during his active duty.

3.  On August 19, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the appeal concerning service connection for right forearm, left forearm, right knee, left knee, and chest pain disabilities is requested.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, a left shoulder disability was incurred during active duty.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  Resolving doubt in favor of the Veteran, tinnitus was incurred during active duty.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The criteria for withdrawal of an appeal concerning service connection for a right forearm disability by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of an appeal concerning service connection for a left forearm disability by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for withdrawal of an appeal concerning service connection for a right knee disability by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

6.  The criteria for withdrawal of an appeal concerning service connection for a left knee disability by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

7.  The criteria for withdrawal of an appeal concerning service connection for a chest pain disability by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn the appeal concerning service connection for right forearm, left forearm, right knee, left knee, and chest pain disabilities and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning these issues and they are dismissed.

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In light of the fully favorable determination in regard to the claims decided below, no discussion of compliance with VA's duty to notify and assist is necessary.

III.  Service Connection

A.  General Law and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

B.  Left Shoulder

In December 2006, the Veteran was treated by a service treatment provider for a left rotator cuff sprain.

The Veteran indicated on a December 2006 Report of Medical History that he experienced a painful shoulder.  He added that he had been treated for left shoulder pain.

A VA physical rehabilitation note from February 2008 contains the Veteran's report of intermittent left shoulder pain since slamming his shoulder into a door during a jump in Airborne school.

On VA compensation and pension examination in December 2011, the Veteran reported that he injured his left shoulder by hitting it on the door of an airplane while on active duty.  He said that he did not seek medical care, as he did not want to restart the training cycle.  An X-ray was negative for any abnormality of the AC joint or glenohumeral joint.  A diagnosis of left shoulder strain was given.  The examiner opined that the left shoulder strain was less likely as not due to military service, as there was no evidence of a chronicity of a left shoulder condition during military service.

At his August 2015 Board hearing, the Veteran described injuring his left shoulder while jumping out of a plane at airborne school.  He got a huge bruise on his shoulder, and he had difficulty with his left shoulder since that time.

In October 2015, J.M.D., M.D., examined the Veteran and noted a tendency for the Veteran's left shoulder to sublux when pulled anteriorly.  There was shoulder pain with all activities.  Dr. D. noted that while the Veteran was on active duty, he hit the door of an airplane during a parachute jump.  Dr. D. opined that with regard to the left shoulder, it was more likely than not that the Veteran's current left shoulder symptoms were related to his in-service left shoulder injury.

The Board finds the Veteran's statements regarding the onset and continuation of his left shoulder symptoms to be credible.  The Veteran is competent to describe the circumstances surrounding his in-service fall, because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno, supra.  See also Buchanan, supra (lay evidence-as, for example, the Veteran's contentions in the present case-does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).  As such, the Board finds that the requirement that there have been an in-service injury or event concerning the left shoulder has been met.  Additionally, the VA and private treatment records clearly document that the Veteran has a current left shoulder disability.  The question remaining is whether there is a causal connection (or "nexus") between these in-service events and the Veteran's currently diagnosed left shoulder disability.

As noted above, in October 2015, a private examiner gave an opinion which supports the Veteran's claim.  In giving his opinion, the examiner drew from the evidence of record and supported his conclusion.  Significantly, nothing within the report is contradictory.  The opinion relates directly to this Veteran, and this opinion considers both the Veteran's assertions and documented history.  As such, the Board affords the October 2015 private examiner's opinion significant probative value.

The Board recognizes that the December 2011 VA examiner opined that the Veteran's current left shoulder condition was not caused by his service, as the examiner found no evidence to support a chronicity of symptoms.  However, there is evidence of record to support a chronicity of symptoms-the Veteran's own statements regarding a continuity of symptoms, which the Board has found to be credible.  Additionally, the treatment records reflect that the Veteran's complaints of left shoulder pain have been longstanding.  For these reasons, the Board finds the December 2011 VA examiner's opinion to be of less probative value.

In light of the October 2015 private medical opinion, and the competent and credible lay testimony of record, the Board finds that the Veteran's left shoulder disorder cannot be satisfactorily disassociated from his service.  The evidence is, at the very least, in relative equipoise as to whether the Veteran's current left shoulder disorder was incurred as a result of the Veteran's service.  Therefore, the Board will resolve doubt in favor of the Veteran and grant the Veteran's claim.

C.  Tinnitus

On VA compensation and pension examination in December 2011, the Veteran reported recurrent tinnitus.  The examiner found that the Veteran's report of tinnitus showed no known event or specific time of onset, and the Veteran's report of symptoms did not match typical noise-related tinnitus complaints.  The examiner opined that the Veteran's claimed tinnitus was not caused by or the result of military noise exposure.

At his August 2015 Board hearing, the Veteran explained that he was exposed to significant noise from playing in the band.  He was a clarinet player, and he sat directly in front of the trumpet section.  He noticed a ringing in his ears slowly develop over time.  

The Veteran is currently diagnosed with tinnitus, a diagnosis which is also capable of lay observation.  In addition, the Board notes that the Veteran's Military Occupational Specialty was Musician.  As a musician, the Veteran was exposed to acoustic trauma during service by the nature of his job.

The VA examiner determined that the Veteran's tinnitus is less likely related to his in-service noise exposure.  Nonetheless, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed Cir. 2007).  Additionally, he is without a doubt competent to report that he suffered acoustic trauma and tinnitus during service.  See generally Charles v. Principi, 16 Vet App. 370, 374 (2002).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.

Thus, the Board finds that the Veteran's statement that his tinnitus is related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).

Resolving all doubt in his favor, and in light of the above, the Board finds the following evidence should be afforded the greatest amount of weight:  (1) the Veteran's medical evidence of current tinnitus, (2) his exposure to in-service acoustic trauma, and (3) his competent and credible history of relevant symptoms since his service discharge.  Therefore, the evidence tends to show that the current tinnitus is at least as likely as not caused by the acoustic trauma he suffered in service.  Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time and the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for tinnitus is established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left shoulder disorder is granted.

Service connection for tinnitus is granted.

The appeal concerning service connection for a right forearm disability is dismissed. 

The appeal concerning service connection for a left forearm disability is dismissed.

The appeal concerning service connection for a right knee disability is dismissed.

The appeal concerning service connection for a left knee disability is dismissed.

The appeal concerning service connection for a chest pain disability is dismissed.


REMAND

I.  Increased Rating for Back Disability

At his August 2015 Board hearing, the Veteran remarked that his last VA compensation and pension examination for his back was held in December2011.  He testified that since that time, his back symptoms had worsened.  He said that his back pain had increased, and he experienced pain radiating to his hips.

Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  In light of the Veteran's assertions of increased symptoms, and the lack of accompanying medical records of any sort, remand is required to obtain updated treatment records and afford the Veteran an updated VA examination that reflects the current symptomatology reflected by his back disability.

II.  Service Connection for Headaches, Sleep Disorder, and Stomach Disorder due to Gulf War Syndrome

In an August 2013 rating decision, the RO denied service connection for headaches, a sleep disorder, and a stomach disorder due to Gulf War Syndrome.  In September 2013, the Veteran's attorney submitted a notice of disagreement (NOD) with the August 2013 denial.  No statement of the case (SOC) has been issued addressing these issues.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC, with any necessary authorization from the Veteran, should obtain all of his outstanding records.  All attempts to locate these records must be documented in the claims folder.

2.  Then, arrange for the Veteran to undergo VA orthopedic and neurological examination(s), by (an) appropriate physician(s), at a VA medical facility.  The neurological examination should be conducted first, and that examination report made available to the VA orthopedic examiner in conjunction with his or her examination. 

The entire claims file must be made available to each physician designated to examine the Veteran, and each examination report must include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays) must be accomplished, and all clinical findings must be reported in detail.  Each examiner must set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

Neurological examination - The physician must identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the Veteran's low back, to include radiculopathy.  The examiner must clearly identify whether any such problems constitute separately ratable neurological manifestation(s) of the service-connected low back disability.  In particular, the examiner must discuss the Veteran's sciatic nerve involvement, if any.

Concerning any found neurological symptoms, the examiner must state whether there is complete or incomplete paralysis of the nerve.  If incomplete paralysis is present, the examiner must provide an opinion as to whether it is mild, moderate, moderately severe, or severe.

Orthopedic examination - The physician must conduct range of motion testing of the thoracolumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  

The physician must render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician must indicate the point at which pain begins.  In addition, the physician must indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner must express any such additional functional loss in terms of additional degrees of limited motion.

If muscle spasm or guarding is present, the examiner must state whether it is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Considering all orthopedic and neurological findings, the physician must also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner must specify their frequency and duration.

Finally, the examiner must provide commentary as to the effect of the low back disability, and any associated objective neurological abnormalities, on the Veteran's occupational functioning.

3.  Issue a SOC to the Veteran and his attorney, addressing the issues of service connection for headaches, a sleep disorder, and a stomach disorder, all due to Gulf War Syndrome.  The Veteran and his attorney must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issues of service connection for headaches, a sleep disorder, and a stomach disorder, all due to Gulf War Syndrome be returned to the Board for further appellate consideration, if otherwise in order.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


